Citation Nr: 1629661	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  09-33 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder as a result of military sexual trauma (MST).

2.  Entitlement to service connection for a sleep disorder, to include as secondary to PTSD.

3.  Entitlement to service connection for tumors of the uterus.

4.  Entitlement to service connection for a positive purified protein derivative (PPD) skin test.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to an initial, compensable evaluation for fibrocystic breast disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Oakland, California, respectively.

With regard to the issues on appeal, the Board notes that a July 2009 statement of the case (SOC) denied entitlement to service connection for hearing loss.  On a subsequent formal appeal (VA Form 9) submitted two months later, the Veteran expressed her desire to appeal all issues contained in the SOC.  However, in the September 2010 supplemental statement of the case (SSOC), this issue was omitted.  The Board notes that the issue of entitlement to service connection for hearing loss was properly and timely appealed, and as such, this issue will be addressed herein.

As to the issue of entitlement to service connection for PTSD, this issue was originally denied in a rating decision dated in September 2009.  The Veteran submitted a notice of disagreement in April 2010.  However, this issue was not addressed within an SOC until January 2015.  Interestingly, the Veteran filed a formal appeal with regard to this issue in September 2010, following the issuance of an SSOC which should have included the PTSD claim.  However, the issue was erroneously omitted.  An SOC was not provided until January 2015.  

The Veteran's representative noted in May 2015 that the issue of entitlement to service connection for PTSD should have been included in the prior SSOC, and the Board agrees.  As such, the Board accepts the representative's May 2015 statement in lieu of an actual VA Form 9, and thus this issue is in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran was scheduled for a Board videoconference hearing in January 2016, however, the Veteran requested to have that hearing rescheduled due to illness.  As such, the claims will be remanded so that an additional attempt can be made to schedule the requested video conference hearing.

The Veteran is advised of the need to appear for this hearing.  VA regulations provide that the Veteran or the representative may request a different date for the hearing within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  However, after one change in the hearing date is granted based on a request received during such period, the date of the hearing becomes fixed.  After a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause, with due consideration of the interests of other parties if a simultaneously contested claim is involved.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  38 C.F.R. § 20.702.





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing at the Oakland, California RO in accordance with her request.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




